Judgment, Supreme Court, Bronx County (Arlene R. Silverman, J.), rendered June 19, 1990, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of imprisonment of 4 Vi to 9 years, unanimously affirmed.
The testimony of the undercover officer that he observed defendant make an uncharged drug sale to an unidentified *529person before making his own drug buy from defendant could not have deprived defendant of a fair trial, since the testimony in question was stricken, with the jury again reminded in the court’s final charge to disregard stricken testimony. It must be presumed that the jury understood and followed this instruction (People v Davis, 58 NY2d 1102, 1104). In any event, evidence of uncharged sales is admissible to prove possession of drugs with intent to sell (People v Alvino, 71 NY2d 233, 245). Nor is there merit to defendant’s argument that his identification was improperly "bolstered” by the testimony of the arresting officer that he arrested defendant when the sergeant, his supervisor, gave him "a nod”. Concur —Sullivan, J. P., Ellerin, Wallach and Rubin, JJ.